Citation Nr: 1105981	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-36 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
the Veteran's service-connected asthma.

2.  Entitlement to an effective date earlier than November 29, 
1994 for the award of service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1987 to November 1987 
and from December 1990 to April 1991.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 decision by the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas Regional Office 
(RO). 

The Veteran presented testimony at a Videoconference hearing 
chaired by the undersigned Veterans Law Judge in November 2010.  
A transcript of the hearing has been associated with the claims 
folder.

The issue of entitlement to an increased initial rating for the 
Veteran's service-connected asthma is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran first filed a claim for service connection for asthma 
on November 29, 1994; there is no evidence that the Veteran 
sought service connection for this condition at any time before 
this date.  




CONCLUSION OF LAW

The criteria for an effective date earlier than November 29, 1994 
have not been met.  38 U.S.C.A. §§ 5110, 5101 (West 2002); 38 
C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claims must identify the 
benefit sought.  Upon receipt of an informal claim, if a formal 
claim has not been filed, an application form will be forwarded 
to the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2010).

A review of the history of the Veteran's claim for service 
connection for asthma is instructive.  The Veteran first sought 
service connection for his asthma in a November 29, 1994 claim.  
The RO denied his claim in December 1995, and the Veteran filed a 
timely Notice of Disagreement.  The RO issued a second rating 
decision in September 1997, but never issued a Statement of the 
Case.  

The Veteran thereafter sought to reopen his claim in a December 
2003 filing.  The RO denied his claim in March 2004.  The Veteran 
filed a Notice of Disagreement, and the RO issued a Statement of 
the Case in July 2005.  The Veteran filed a timely Substantive 
Appeal, and the Board remanded the case in February 2008 in order 
that the Veteran could be scheduled for a Travel Board hearing.  
After the Veteran testified in that hearing in June 2008, the 
Board again remanded the claim in order that the Veteran may 
undergo a VA examination.  

Based on the results of the ordered examination, the RO granted 
service connection for asthma in a February 2009 rating decision, 
assigning a 10 percent disability rating and an effective date of 
December 4, 2003, the date of the Veteran's resubmitted claim.  
The Veteran filed a Notice of Disagreement with respect to both 
the disability rating and the effective date assigned.  The RO 
issued a Statement of the Case, and the Veteran thereafter filed 
a Substantive Appeal.  In a June 2010 rating decision, the RO 
concluded that as no Statement of the Case was issued after the 
Veteran filed a Notice of Disagreement with the previous December 
1995 rating decision, his previous claim was still open.  
Accordingly, they extended his rating back to the date of his 
original claim, November 1994.

Given this history, it is clear to the Board that the effective 
date currently assigned is the correct one.  In reviewing the 
Veteran's claims file, the Board can find no evidence that the 
Veteran sought service connection for his asthma in either a 
formal or informal claim prior to November 1994.  Unless the 
Veteran's claim comes within one year of his separation or 
retirement from active service (which, in this case, it does 
not), the Board is legally estopped from establishing an 
effective date earlier than that of the date of the Veteran's 
claim.  

Again, after reviewing the claims file, the Board finds that the 
effective date for the award of service connection for the 
Veteran's asthma is November 29, 1994 - the date that he first 
sought service connection for this condition.  Accordingly, the 
Board concludes that an effective date earlier than November 29, 
1994 is not warranted.  38 U.S.C.A. §§ 5110, 5101; 38 C.F.R. §§ 
3.1, 3.151, 3.155, 3.400.


ORDER

An effective date earlier than November 29, 1994 for the award of 
service connection for asthma is denied.  


REMAND

The Veteran also seeks an increased rating for his service-
connected asthma.  As the Board does not have sufficient 
information to render a decision, the Board shall remand the 
Veteran's claim.  

The Veteran's asthma has been evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2010).  Under that Diagnostic Code, 
disability ratings are assigned based on the results of a 
claimant's performance on pulmonary function tests.  38 C.F.R. 
§ 4.96(d) (2010).  

The Board notes that the results of the Veteran's October 2008 
pulmonary function testing alone would not warrant an increased 
rating for his asthma.  In his November 2010 hearing and in 
various letters, however, the Veteran has described suffering 
from numerous other symptoms besides shortness of breath that he 
attributes to his service-connected asthma.  In his hearing, the 
Veteran stated that his respiratory problems were so severe that 
he has begun spending the summers in Colorado.  He described 
suffering from asthma attacks that resulted in uncontrollable 
sneezing, watery eyes, headaches, and shortness of breath.  

In the Veteran's October 2008 VA examination, the examiner stated 
that the Veteran may be suffering from allergies, and she 
suggested that this may be the cause of the Veteran's respiratory 
problems.  In December 2008, a VA pulmonologist diagnosed the 
Veteran as suffering from asthma, rhinitis, and a cough, though 
she did not state what symptoms were related to which condition.  

The evidence is thus not clear as to whether the other symptoms 
that the Veteran mentions suffering from are related to his 
asthma or are evidence of a different respiratory condition, and 
the Board is not in a position to make any conclusions as to this 
question.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(the Board may not base a decision on its own unsubstantiated 
medical conclusions).  

The Veteran's claim thus must be remanded in order that an 
opinion may be offered as to the current nature and severity of 
his respiratory problems and their relation to service.  As 
elucidated below, this opinion should address whether the 
Veteran's claimed respiratory symptoms are secondary to the 
Veteran's asthma as defined by 38 C.F.R. § 3.310 (2010), or 
whether these symptoms are related to the Veteran's service in 
Southwest Asia during the Persian Gulf War as defined by 
38 C.F.R. § 3.317 (2010).  

Also, in his hearing, the Veteran referenced medical records that 
have not been obtained or associated with the claims file.  The 
Veteran stated that a Dr. Chan directed him to relocate to 
Colorado to ease his symptoms.  The Veteran also questioned the 
results of his October 2008 pulmonary function tests, stating 
that he had "failed" a test associated with his prospective 
employment.  Neither of these records has been associated with 
the claims file.  Thus, on remand, the RO/AMC should seek to 
obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the 
Veteran, appropriate attempts should be made 
to obtain copies of the records of the 
Veteran's treatment by Dr. Chan and of his 
private pulmonary function tests.  

2.  The file should be referred to the 
individual who examined the Veteran in 
December 2008, or if that person is not 
available, to another qualified individual 
for an opinion as to whether the Veteran's 
claimed respiratory symptoms are related to 
his service-connected asthma, to allergies, 
or to another respiratory disorder.  

If is not possible to offer an opinion 
without scheduling the Veteran for an 
examination, then such an examination should 
be provided.  Also, the reviewer should note 
in any report provided that the file was 
reviewed.  

The examiner is asked to answer the following 
questions:

a.  Are the Veteran's reported respiratory 
symptoms - including his claimed 
uncontrollable sneezing, watery eyes, 
headaches, and shortness of breath - related 
to his service-connected asthma, or are they 
manifestations of a separate condition?

b.  If the examiner finds that the Veteran's 
claimed respiratory symptoms are 
manifestations of a separate condition, then 
the examiner is asked to provide a diagnosis 
as to what that separate condition is.  The 
examiner is then asked to determine whether 
it is at least as likely as not that (i.e., a 
50 percent probability or greater) this 
separate condition is causally related to the 
Veteran's active service or to any incidents 
therein.

c.  If the examiner determines that the 
Veteran's claimed respiratory symptoms are 
caused by a condition separate from his 
service-connected asthma and determines that 
this condition is not causally related to the 
Veteran's active service, then the examiner 
is asked to state whether the Veteran's 
separate condition is secondary to his asthma 
as provided in 38 C.F.R. § 3.310 (2010).  
Specifically, the examiner is asked whether 
the Veteran's separate condition is 
proximately due to or the result of the 
Veteran's service-connected asthma, or 
whether there is an increase (aggravation) in 
the Veteran's separate respiratory condition 
that is proximately due to or the result of 
the Veteran's service-connected asthma. 

d.  Finally, if the examiner answers each of 
the above questions negatively, then he is 
asked to determine whether the Veteran's 
separate respiratory condition is related to 
his service in Southwest Asia during the 
Persian Gulf War as provided by 38 C.F.R. 
§ 3.317 (2010).  Specifically, the examiner 
is asked to state whether the Veteran's 
separate respiratory condition is an 
undiagnosed illness or one symptom of a 
medically unexplained chronic multisymptom 
illness.  

The examiner should describe all findings in 
detail and provide a complete rationale for 
all opinions offered.  If the examiner is 
unable to render a determination as to the 
etiology, she/he should so state and indicate 
the reasons.

3.  The RO/AMC should then readjudicate the 
Veteran's claim.  If action remains adverse 
to the Veteran, provide the Veteran and his 
representative with a supplemental statement 
of the case, allow an appropriate opportunity 
to respond, and thereafter return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


